HamiltoN, Judge,
delivered tbe following opinion:
Tbe court bas beard tbe arguments witb a great deal of interest and a great deal of pleasure. It bas been well presented on eacb side. Tbe question is not clear. Very few questions are. But I tbink tbat there is a distinction between a question raising a point of jurisdiction of tbe court and a point tbat is confined to tbe merits of tbe particular case. Tbe question of jurisdiction can always be raised, even if it bas been decided previously by tbe same court. Tbat, tbougb, I take it is a matter relating to tbe jurisdiction of tbe court over tbe subject-matter or jurisdiction of tbe court over tbe persons; one of those two things.
I do not tbink tbat tbe demurrer now presented comes under tbat bead. This court bas jurisdiction to try a case of negligence, and it has jurisdiction of a case, as here, where one party is a foreigner and tbe other party is a Porto Pican, so tbat I'do not tbink tbat this is a question of jurisdiction. It might be well that this distinction be borne in mind because it is brought up not infrequently, and always spoken of by counsel as raising tbe question of jurisdiction. I do not tbink that it is properly a matter of jurisdiction if tbe court bas jurisdiction of tbe person and all, which, briefly stated, is tbe case in question. So tbat I cannot entertain this as a matter raising tbe question of jurisdiction. It is rather one of sufficiency of allegations.
*3Another point is that this has been previously decided by my predecessor. I am always willing to take up a point whether it has been decided or not, provided I am satisfied real injustice has been done by the ruling, but my position properly is, I think, not to disturb otherwise what has been done previously. I will not go into the merits of the case because, of course, the merits are not before me. It does not occur to me that it would be well to decide this point at the present time. It would come up after all the evidence is in, and I would rather defer actual decision until that time. Meanwhile the argument has been of great assistance to me. I understand the facts, and I understand the law, I think, a great deal better, and it was really in that connection that I wanted the argument. It takes the place of a presentation of the case, and for that reason I will overrule the demurrer, as it stands as a demurrer, but will take pleasure in examining these authorities, and be guided by what I think is the law at a future stage of the proceeding. So that the demurrer is overruled, and at present the case will go on, with leave to renew the point at the conclusion of the testimony. I want to say that I am very glad indeed that the discussion has taken place. It will save a great deal more time than has been consumed in the argument.